            Case MDL No. 2942 Document 391 Filed 06/04/20 Page 1 of 4



                     BEFORE THE UNITED STATES JUDICIAL PANEL
                          ON MULTIDISTRICT LITIGATION

____________________________________
                                      :
In re: COVID-19 Business Interruption :               MDL No. 2942
Protection Insurance Litigation       :
____________________________________:

                           INTERESTED PARTY RESPONSE OF
                           PLAINTIFF FIRE ISLAND RETREAT

       Plaintiff, Fire Island Retreat, respectfully submits this Interested Party Response to the two

competing motions for transfer and coordination or consolidation that were filed under Doc. Nos.

1 and 4 in this proposed MDL.1 First and foremost, Fire Island Retreat joins in both motions to the

extent that they request transfer, centralization, and coordination of all COVID-19 business

interruption protection insurance cases.

       Additionally, Fire Island Retreat joins in the request in the River Twice/Chops Motion to

direct these transfers and assignments to the Honorable Timothy J. Savage of the United States

District Court for the Eastern District of Pennsylvania, instead of to the Honorable Matthew F.

Kennelly of the Northern District of Illinois. While transfer and assignment to either judge would

be appropriate given the extensive experience that both judges and both courts have had with

presiding over and managing multidistrict litigation, and the skill both have displayed while doing

so, current case-related filings and docket conditions favor transfer to the Eastern District of

Pennsylvania.




1
  These motions are: (1) Plaintiffs’ Motion for Transfer and Coordination or Consolidation under
28 U.S.C. § 1407, filed by Plaintiffs River Twice Restaurant and Newchops Restaurant Comcast
LLC at ECF 1 (“River Twice/Chops Motion”); and (2) Plaintiffs’ Subsequent Motion for Transfer
of Actions Pursuant to 28 U.S.C. § 1407 for Coordination or Consolidated Pretrial Proceedings,
filed by a set of eleven different plaintiffs at ECF 4.

                                                 1
            Case MDL No. 2942 Document 391 Filed 06/04/20 Page 2 of 4



                                          ARGUMENT

I.     The Eastern District of Pennsylvania is Familiar with the Issues in These Cases

       Judge Savage is familiar with this litigation because he already presides over not only 17

of the 18 Associated Cases that were filed in the Eastern District of Pennsylvania – 12% of all 139

Associated Cases – but also at least 3 additional related actions that should soon be associated with

this proposed MDL, for a total of 20 actions.2 Presumably, additional cases will be assigned to

Judge Savage through the date on which rulings are entered on the instant transfer motions. The

Northern District of Illinois, by contrast, has 13 Associated Cases which have been assigned to 11

different judges.3

II.    The Eastern District of Pennsylvania Enjoys Docket Conditions that will Allow it to
       Readily Absorb these Cases

       According to the Federal Court Management Statistics for the 12-month period ending on

December 31, 2019, the median time from filing to disposition for civil cases in the Eastern District




2
  Judge Savage presides over these Associated Cases: (1) PAE/2:20-cv-01869; PAE/2:20-cv-
01949; (3) PAE/2:20-cv-01967; (4) PAE/2:20-cv-01973; (5) PAE/2:20-cv-01977; (6) PAE/2:20-
cv-02021; (7) PAE/2:20-cv-02029; (8) PAE/2:20-cv-02034; (9) PAE/2:20-cv-02036; (10)
PAE/2:20-cv-02083; (11) PAE/2:20-cv-02093; (12) PAE/2:20-cv-02152; (13) PAE/2:20-cv-
02171; (14) PAE/2:20-cv-02312; (15) PAE/2:20-cv-02341; (16) PAE/5:20-cv-02510; and (17)
PAE/5:20-cv-02525.See https://ecf.jpml.uscourts.gov/cgi-bin/JPMLqryMdlAscCases.pl?1158773
(last visited June 3, 2020). Judge Savage also presides over these related actions: (1) PAE/2:20-
cv-02358; (2) PAE/2:20-cv-02585; and (3) PAE/2:20-cv-02603.
3
  According to the same JPML Associated Case list and the dockets linked thereto, these are the
Associated Cases currently pending in the Northern District of Illinois and the judges presiding
over them: (1) ILN/1:20-cv-02005 (Judge Chang); (2) ILN/1:20-cv-02068 (Judge Leinenweber);
(3) ILN/1:20-cv-02160 (Judge Gettleman); (4) ILN/1:20-cv-02403 (Judge Kennelly); (5)
ILN/1:20-cv-02546 (Judge Pallmeyer); (6) ILN/1:20-cv-02641 (Judge Lee); (7) ILN/1:20-cv-
02690 (Judge Gottschall); (8) ILN/1:20-cv-02759 (Judge Seeger); (9) ILN/1:20-cv-02806 (Judge
Kennelly); (10) ILN/1:20-cv-02895 (Judge Kocoras); (11) ILN/1:20-cv-03142 (Judge Blakey);
(12) ILN/1:20-cv-03169 (Judge Feinerman); and (13) ILN/1:20-cv-03251 (Judge Kennelly). See
id.

                                                 2
                 Case MDL No. 2942 Document 391 Filed 06/04/20 Page 3 of 4



of Pennsylvania was 6 months, and the median time from filing to trial was 19.6 months.4 By

contrast, the Northern District of Illinois’s median is 8.4 months from filing to disposition (40%

longer) and 39 months from filing to trial (99% longer).5 This means it takes half the time for the

Eastern District of Pennsylvania to bring cases to trial.

          Additionally, as of December 31, 2019, a total of 15,874 cases remained pending in the

Northern District of Illinois,6 while only 8,704 cases (82% less) remained pending in the Eastern

District of Pennsylvania.7 Each court splits these cases among 22 judges,8 meaning that, on

average, the 22 Illinois judges are splitting their time between 82% more cases than the 22

Pennsylvania judges.

          Along the same lines, while each court is currently managing ten MDLs, Judge Savage is

not presiding over any in the Eastern District of Pennsylvania, while Judge Kennelly remains

responsible for the 3,503 cases that remain pending in In re: Testosterone Replacement Therapy

Prods. Liab. Litig., MDL 2545 (N.D. Ill.).9 As such, Judge Kennelly, along with court personnel

at the Northern District of Illinois, is currently managing more cases for that one MDL (3,503)

than the entire Eastern District of Pennsylvania is currently managing in all ten of the MDLs

pending in that court (cumulatively totaling 1,894).10




4
   See https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile1231.2019.pdf
(last visited June 3, 2020) at 16.
5
    Id. at 46.
6
    Id.
7
    Id. at 16.
8
    Id. at 16, 46.
9
  See https://www.jpml.uscourts.gov/sites/jpml/files/Pending_MDL_Dockets_By_District-May-
15-2020.pdf (last visited June 3, 2020) at 2-4.
10
     See id.

                                                  3
            Case MDL No. 2942 Document 391 Filed 06/04/20 Page 4 of 4



       Consequently, the Eastern District of Pennsylvania, generally, and Judge Savage,

specifically, have a greater percentage of resources available to readily absorb the cases in this

proposed MDL.

                                         CONCLUSION

       For all these reasons, along with the reasons set forth in the River Twice/Chops Motion

and Memorandum, and in the Interested Party Statement filed under Doc. No. 169, Plaintiff Fire

Island Retreat respectfully requests that the Panel enter an order: (1) granting the River

Twice/Chops Motion; and (2) transferring all Associated Cases in this MDL, along with any other

associated actions that are subsequently brought to the Panel’s attention, to the Eastern District of

Pennsylvania for coordinated or consolidated pretrial proceedings before the Honorable Timothy

Savage.

DATED: June 4, 2020                           /s/ Dianne M. Nast
                                              Dianne M. Nast
                                              Daniel N. Gallucci
                                              NASTLAW, LLC
                                              1101 Market Street, Suite 2801
                                              Philadelphia, PA 19107
                                              Telephone: 215-923-9300
                                              Facsimile: 215-923-9302
                                              dnast@nastlaw.com
                                              dgallucci@nastlaw.com

                                              Michael L. Roberts
                                              ROBERTS LAW FIRM, P.A.
                                              20 Rahling Circle
                                              Little Rock, AR 72223
                                              Telephone: 501-821-5575
                                              Facsimile: 501-821-4474
                                              mikeroberts@robertslawfirm.us

                                              Attorneys for Plaintiff Fire Island Retreat




                                                 4
